DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 11/17/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argued that the prior art does not expressly disclose the limitation barrier layers are disposed on the functional layer corresponding to both sides of the first positioning layer, wherein the barrier layers are adjacent to the first positioning layers and the dielectric layer (111) is not equivalent to the barrier layer.
However Claim 1 or the term “barrier layer” does not necessarily limit the claim and layer 111 is formed of dielectric material and it is well known in the art that the barrier layer can also comprise dielectric material. Therefore layer 111 can be interpreted as a barrier layer. Moreover Layer 111 is disposed on both sides of the functional layer (both left and right sides of functional layer 103) and also term “adjacent” is broad and barrier layers (111) is adjacent or next to the first positioning layer (105).
For at least above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al (US 2017/0104009; hereinafter Peng).
Regarding claim 1, Fig 4 of Peng discloses a display substrate (40; Fig 4) comprising:
a substrate layer (101; Fig 4; ¶ [0027]), wherein a functional layer (103; Fig 4; ¶ [0028]) is disposed on the substrate layer (101; Fig 4; ¶ [0027]), a first positioning layer (105; Fig 4; ¶ [0039]) is disposed on the functional layer (103; Fig 4; ¶ [0028]) and wherein a constituent material of the first positioning layer (105; Fig 4; ¶ [0039]) comprises a magnetic material (¶ [0039]);
wherein the functional layer (103; Fig 4; ¶ [0028]) comprises a TFT device layer (103; Fig 4; ¶ [0028]), a passivation layer (106; Fig 4; ¶ [0029]) is disposed on the TFT device layer (103; Fig 4; ¶ [0028]) and the first positioning layer (105; Fig 4; ¶ [0039]) is disposed on the passivation layer (106; Fig 4; ¶ [0029]);
wherein a micro-LED (400; 404/403/402/406’ Fig 4; ¶ [0038]) is disposed on the first positioning layer (105; Fig 4; ¶ [0039]), a second positioning layer (406; Fig 4; ¶ [0038]) is corresponding disposed on the micro-LED (400; 404/403/402/406’ Fig 4; ¶ [0038]), the second positioning layer (406; Fig 4; ¶ [0038]) is made of magnetic material (¶ [0039]) and the first positioning layer (105; Fig 4; ¶ [0039]) and the second positioning layer (406; Fig 4; ¶ [0038]) are connected by magnetic positioning (¶ [0039], [0009]) and 
barrier layers (111; Fig 4; ¶ [0031]) are disposed on the functional layer (103; Fig 4; ¶ [0028]) corresponding to both sides of the first positioning layer (105; Fig 4; ¶ [0039]), wherein the barrier layers are adjacent to the first positioning layers.

Regarding claim 2, Fig 4 of Peng discloses the magnetic material (¶ [0039]) of the first positioning layer (105; Fig 4; ¶ [0039]) comprises ferromagnetic material (¶ [0039]).

Regarding claim 10, Fig 4 of Peng discloses a display device comprising a display substrate according to claim 1.

Allowable Subject Matter
Claims 6-7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the micro-LED comprises a second positioning layer, the second positioning layer is made of a magnetic material wherein as the buffer layer is gradually volatilized, self-aligned positioning of the micro-LED on the first positioning layer is proceeded by a magnetic connection between the first positioning layer and the second positioning layer ”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang (US 2021/0028225; The prior art discloses forming a functional layer and a positional layer comprising magnetic material formed on functional layer)
Sejima (US 2019/0067367; The prior art discloses forming a functional layer and a positional layer comprising magnetic material formed on functional layer)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895